 BRIGGS IGA FOODLINER443Briggs IGA Foodliner.andRetail Store Employees,Local 655,affiliated,with Retail Clerks International Association, AFL-CIO.Case No.14-CA-3038.March 20, 1964DECISION AND ORDEROn October 29, 1963, Trial Examiner Thomas F. Maher issued hisDecision in the above-entitled proceeding, finding that the Respond-ent'had engaged in and was engaging in certain unfair labor practicesand 'recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint, and recommended that they be dismissed.Thereafter, theRespondent, the Charging Party, and the General Counsel filed excep-tions to the Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby' affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations only to the extent consistent herewith.1. The Trial Examiner found that the Respondent recognized theUnion's majority status on April 4, 1963, and refused to bargain withthe Union in violation of Section 8(a) (5) and (1) of the Act, "there-after, and particularly by letters of April 8 and 12."We find merit inthe Respondent's exceptions to, these findings.On April 3, 1963, all 10 of the Respondent's employees attended ameeting at which Union Representatives Gunn and Sergeant 1 werepresent, and all 10 signed cards.On the following day, Gunn andBaker, another union representative,. went to the Respondent'sgrocery store and asked for 'Briggs,, the Respondent's principalpartner.Briggs was not in the store but, as he was returning, theymet him on the parking lot adjacent to the store.The union rep-resentatives testified in substance that when they claimed to representa majority of the employee, Briggs "didn't seem to be a .bit surprised,"declined the card check they suggested, and promptly agreed to rec-'The Trial Examiner's Decision incorrectly states that the union representatives presentat this meeting were Gunn and Baker, and attributes Gunn's testimony concerning thismeeting to Baker.146 NLRB No. 52. 444DECISIONS OF NATIONALLABOR RELATIONS BOARDognize the Union and negotiate a contract.As Gunn described it,Briggs-said, "If you have a majority of the people I have no objec-tion to setting down and negotiating a contract. . . . If you havegot the people, I will go along with the thing."Briggs, on the other hand, denied that he granted recognition tothe Union, and testified that, when the union representative told himthat a majority of employees had signed cards, he commented that"that is awful hard for me to believe . . . I have known these peoplefor a long time," and said that he could make no promises relativeto negotiating a contract until he checked the Union's claim of ma-jority with the employees.Briggs also testified that, in the course ofthis conversation, Baker said, "If you want an NLRB election toclarify this, we will arrange it."Carter, one of the Respondent's cus-tomers, was in the parking lot at the time of this conversation, andtestified that he overheard Briggs say, "I won't do a thing and let youknow nothing until I talk to my employees," and that Briggs thenturned around and walked toward the store.It is undisputed that, immediately after this parking lot conver-sations, Briggs entered the store and said to .the employees: "Theseguys came out here and said they had a majority of you signed up . . .I want to verify some of it to see whether he has or not." Briggs thenproceeded to question most of the employees, noting their answers ona pad.The record shows that some of the employees questionedacknowledged the fact that they had signed cards the previous even-ing, but volunteered the information that their signatures wereprocured by threats made by Gunn and Sergeant that those who re-fused to sign could be discharged, and by their representation thatthe cards meant nothing until there was an election. It is also undis-puted that at a meeting of the employees called by Briggs on thefollowing day, April 5, Briggs said, as employee Harrison testified:"He didn't care which way we wanted to go. If we want a unionO.K. If we didn't it was O.K. I [Briggs] want everyone, includingmyself to get a fair shake and everyone to make up their own mindand vote likewise."On April 8, Briggs sent the Union n letter stating that he had agood-faith doubt that the Union represented an uncoerced majority ofthe employees in an appropriate unit, and suggesting that the Unionseek a Board election.On April 12,' the Respondent sent the Unionanother letter, reiterating the assertion of a good-faith doubt as to theUnion's majority status; stating that it had filed an employer petitionfor an election; s and notifying the Union that wage increases -wouldbe put into effect after the move to a new store was completed in ac-3 The Trial Examiner's Decision inadvertently refers to the date of this letter as April 83This petition (Case No 14-RM-351) was dismissed by the Regional Director onJune 13, 1963, because of the pendency of the instant proceeding. BRIGGS IGA FOODLINER445cord with a commitment made to the employees months earlier; thatthe respondent would not at that time bargain about these increases;but that, in the event the Union became the employee representative,the increases might then become the subject of negotiations.TheUnion did not respond to either of these letters.When the Respond-ent moved into its new store a few weeks later, the wage increaseswere.put into effect.The Trial Examiner found that Briggs, as testified by the unionrepresentatives, did agree, in the parking lot conversation, to rec-ognize the Union 4However, he also found that, immediately there-after, Briggs interrogated the employees about their designation ofthe Union, and that this interrogation "was a spontaneous result ofits [the Respondent's] surprise upon learning that a majority of themhad joined."In our view, the Trial Examiner's finding on the basis of disputedevidence, that Briggs, in an unscheduled chance meeting on a parkinglot, promptly agreed to recognize the Union, accepting its claim ofmajority status, is patently inconsistent with the Trial Examiner'sfurther finding on the basis of undisputed evidence, that Briggs im-mediately thereafter proceeded to interrogate his employees for theundisputed purpose of determining the accuracy of the very claim hehad supposedly just conceded.We note, moreover, that Gunn testi-fied that, during the parking lot conversation, Briggs said that hewould recognize the Union"Ifyou have a majority." [Emphasissupplied.]We note further that Carter's testimony that Briggssaid he could tell the union representatives nothing until he talkedwith his employees is corroboration of Briggs' testimony by an ap-parently disinterested witness .5Finally, we consider it significantthat the Union failed to respond to the Respondent's letters advisingthe Union of its good-faith doubt as to the Union's representativestatus.''Based upon the foregoing facts and the entire record, we areconvinced, contrary to the finding of the Trial Examiner, that Briggsdid not recognize the Union during the conversation on the parkinglot.6dThe Trial Examiner discreditedBriggsin part on the ground that Briggsdenied thatGunn and Bakerwere seeking recognition.The record shows, however, that Briggs con-ceded in histestimony that they wereseeking recognition, and deniedonly that the word"recognition"was used.5We do not agree with the TrialExaminerthat no reliancecan be placed on this testi-mony becauseCarter heard only a fragment of the total conversation.6As we are convincedthat all therelevant evidence inthiscase preponderates againstthe TrialExaminer'scredibilityfindings regarding the parkinglot conversation ; as theTrial Examinerhas discredited Briggs largely uponan objectiveanalysis of his testimony,and not exclusivelyon his demeanor as a witness;and as we do not agree,as indicatedabove, withhis dispositionof the testimony of Carter ;we are impelled to substitute ourcredibilityfindings forthose of theTrial Examiner.Valley Steel ProductsCo , 111 NLRB1338;Standard Dry Wall Products,Inc.,91 NLRB544, enfd.188 F. 2d 362(C.A. 3). 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, whatever occurred in the parking lot, it is clear thatBriggs, immediately thereafter, was told that the employees signedcards because of the threats and misrepresentations of the Union.The Trial Examiner did not pass upon the Respondent's contentionthat this information created a good-faith doubt that the Unionrepresented an uncoerced majority.We find, on the basis of all theevidence, particularly the facts that there is no dispute as to what theemployees told Briggs about the circumstances of their signing thecards, that the Respondent urged the Union to seek an election, thatthe Respondent petitioned for an election when the Union failed to doso, and that the Respondent committed no contemporaneous unfairlabor practices and demonstrated no union animus, that the Respond-ent did have a good-faith doubt, as to the Union's representativestatus.72.The Trial Examiner found that the Respondent did not violateSection 8(a) (5) by increasing wage rates after moving into its newstore on May 11, 1963.We find no merit in the General Counsel'sexception to this finding as the record shows that the Respondenthad promised its employees, months before the Union appeared onthe scene, that these increases would be made when the move to thenew store took place, and that the amounts of the increases were gen-erally in accord with the employees' expectations.We find, therefore,as did the Trial Examiner, that the increases were not unlawfulbecause they bore no causal connection with the Union's organizingcampaign.83.The Trial Examiner also found, and we agree, that Briggs'interrogation of his employees immediately following the parkinglot conversation was not violative of Section 8 (a) (1) of the Act.This questioning was conducted for the purpose of ascertainingwhether the Union represented a majority of the employees, whichpurpose was communicated to the employees.Further, as indicatedabove, the employees were assured that the Respondent "didn't carewhich way [they] wanted to go," and the questioning was conductedagainst a background free of any evidence of hostility to the Union,and absent the commission of any unfair labor practices."Accordingly, as we have found that the Respondent did not engagein any of the alleged unfair labor practices, we shall dismiss thecomplaint.[The Board dismissed the complaint.]7The Randall Company,Division of Textron,Inc.,133 NLRB289,Mitchell ConcreteProducts Co, Inc.,137 NLRB 504;Joy Silk Hills, Inc,85 NLRB 1263, enfd. 385 F. 2d732 (CAD C.).sDerby Coal & Oil Go,lite , et al,139 NLRB 1485.sBlue Flash Empress, Inc.,109 NLRB 591. See alsoEdward Fields, Inc v. N.L.R.B,325 F 2d 754 (C.A. 2). BRIGGS IGA FOODLINER447TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on April 18, 1963, the Regional Director for the FourteenthRegion of the National Labor Relations Board, herein called the Board, issued ,acomplaint on June 12, 1963, on behalf of the General Counsel of the Board againstBriggs IGA Foodliner, Respondent herein, alleging violations of Section 8(a)(1)and (5) of the National Labor Relations Act, as amended (29 U.S.C. Sec. 151,et seq.),herein called the Act. In its duly filed answer Respondent, while admittingcertain allegations of the complaint denied the commission of any unfair laborpractice.tPursuant to notice, a hearing was held- before Trial Examiner Thomas F. Maherin Fulton, Missouri, on July 30, -1963.All parties were' represented and affordedfull opportunity to be heard, to present oral argument, and to file briefs with me.Briefs were filed by all parties on September 3, 1963.Upon consideration of the entire record in'this case, including the briefs sub-mitted, and upon my observation of each of the witnesses appearing before me andmy study and consideration of the testimony given by each, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE NATURE OF RESPONDENT'S BUSINESSRespondent is a partnership doing business under the trade name and style ofBriggs IGA Foodliner, the said partnership consisting of Robert A. Briggs, A. E.Miller, Siegfried Lensing, Katherine Miller,May Miller, and Martha Petersen.,It is engaged in the retail sale and distribution of meats and groceries at its retailstore and principal place of business at Fulton, Missouri. In the course and conductof its business Respondent annually sells and distributes products, the gross valueof which exceeds $500,000 and of which products Respondent annually receivesmeat and grocery products in excess of $50,000 transported to its place of busi-ness in interstate commerce directly from States of the United States other thanthe State of Missouri.Upon the foregoing conceded facts Respondent admits and Iconclude and find that it is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail Store Employees, Local 655, affiliated with Retail Clerks InternationalAssociation,AFL-CIO, Charging Party herein, and hereinafter referred to as theUnion, is conceded by all parties to be a labor organization within the meaning ofSection 2(5) of the Act, and I so find and conclude.III.THE ISSUESA. The substantiality of evidence that Respondent recognized the Union but re-fused to bargain with it.B. The Union's majority status.C. Respondent's right to interrogate its employees.IV.THE UNFAIR LABOR PRACTICESA.' Sequence of events1.The organization of the employeesOrganizational interest among Respondent's employees developed in early 1963atwhich time they sought out an active union member, Wyatt, employed in anearby Kroger supermarket, and inquired of him concerning the Union.As aresult of this inquiry ,a meeting of 10 of Respondent's 11 employees 2 was held atiIn the absence of an appropriate motion before me I do not deem it proper to alterthe official caption of this proceeding to conform with the above detailed composition ofthe Respondent partnership2The remaining employee, Jean Briggs, is the wife of Respondent's principal partner,Robert BriggsIt is well settled that an employee bearing such relationship to manage-ment is not to be included in the bargaining unitAutomotive Parts Company,125 NLRB1280.We will not, therefore, concern ourselves further with Dirs. Briggs as a potentialmember of the bargaining unit744-670-65-vol. 146-30 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDWyatt's home on April 3, 1963.Attending the meeting in addition to the 10 em-ployees and Wyatt, were Union Representative Walter A. Baker and Donald R.Gunn.During the course of the meeting the purposes and objectives of the Unionwere outlined, as were the terms of the collective-bargaining contract in force withthe local Kroger store.Employees were then given cards authorizing the Unionto bargain in their behalf, which cards they signed and returned to the unionrepresentative .32.Therequest to bargainOn the following day, April 4, Baker and Gunn appeared at Respondent's estab-lishment and conversed with the principal partner,Robert Briggs, in 'the adjacentparking lot.Baker first reminded Briggs of an earlier conversation wherein hehad agreed that if ever a majority of his employees evidenced a desire to be repre-sented by the Union he would then bargain with it.After Briggs had indicatedthat he recalled the earlier discussion Baker then informed him that a majority ofhis employees had signed authorization cards and that he was requesting Briggs'recognition of the Union as their majority representative.Baker also suggestedthat if Briggs had any doubt as to this claim the Union would welcome a checkof the cards by a disinterested third party.After indicating that a card checkwould not be necessary Briggs agreed that "if you have a majority of the peopleI have no objection to sitting down and negotiating a contract."He then inquiredas to what kind of a contract the employees would want.And when told that itwould undoubtedly be the contract in force at the nearby Kroger store, he askedthe union people if they would leave a copy of that contract with him. Thepossibility of changes in this contract and of changes in certain methods of Respond-ent's operations after moving into new quarters were discussed briefly at this time,but detailed discussion was deferred,at Briggs' suggestion,untilApril 15.Bakerthensuggested that Briggs sign a recognition agreement,to which Briggs replied,"I trust you and you trust me."Whereupon, Baker, with Briggs' permission, wentinto the store and informed the employees of Briggs' recognition of the Unionand the forthcoming bargaining meeting.The foregoing findings are a composite of the credited testimony of Baker andGunn and is substantially denied or contradicted by Briggs. I do not rely, how-ever, upon Briggs' contrary version of what transpired, nor upon his specific denialsof statements attributed to him.Having observed him at the hearing I am notpersuaded of the accuracy of his testimony, a judgment best illustrated by his un-realistic responses to questions asked.Briggs admitted to membershipinLocal88 of the Meat Cutters for a year while previously employed by Kroger in St.Louis; and he was "sure" that his wife, when previously employed as supermarketchecker in St. Louis, was a member of the Union herein.With this in mindBriggs' description of the encounter in the parking lot is significant.This whenasked by his counsel if he had recognized the Union and if an election had beenagreed to he stated:I did not. In fact they never mentioned the word recognition.They didn'task me to recognize them.They told methey had the cardstwice and theydidn't ask me, do you recognize the Union.All they wanted to do is get to-gether and sit down and talk.they told me the cards, they were probablyinterested in getting together and arranging a meeting.[Emphasis supplied.]A persistent denial that recognition was not, under such circumstances, being soughtattributes to Briggs a lack of understanding not justified by his background.Briggs'testimony concerning the copy of the Kroger contract which the union representa-tives gave him as they requested recognition and bargaining, is similarly lacking in3Certain aspects of this meeting and of the signing of the cards are disputed by Re-spondent.That the meeting was held as described Is not disputed. Respondent contendsin its brief to me that my ruling admitting certain of the authorization cards was inerror.Upon my review of the entire record, including the attending circumstances, I amsatisfied with the propriety of niy iuling and reaffirm it. In any event employees Inch,Cloud, Harrison. and Gene and Neil Bezler each testified to signing cards, and employeeHarrison testified to being present when employee Palmer admitted his membership toBriggs.On either basis a majority of the 10 eligible employees have beenestablished asunion members.The conduct of the meeting, the alleged misunderstanding on the part of some of theemployees attending, and the circumstances under which the employees' signatures wereprocured will be considered in detail in section IV,B, infra,entitled"Respondent'sdefenses." .BRIGGS IGA FOODLINER449the degree of understanding expected, at least, of a former union member.Thus,he testified that Baker "handed me a blue book which I don't consider to be acontract."He was referring to the printed contract between The Kroger Com-pany and the Union, bound with a blue cover on which was printed "OutstateAgreement-Retail Store Employees' Union Local No. 655 and The Kroger Com-pany-1962-1963," which copy was properly identified and admitted into evidenceby me as General Counsel's Exhibit No. 2. I cannot accept Briggs' appearance ofartlessness in such matters as the true measure of his understanding but deem itsufficient to warrant my rejection of his testimony, except as it constitutes anadmission against his interest, or an undisputed explanation of a routine operationor event, or is corroborated by the testimony of credible witnesses .4In summary I conclude and find that recognition was requested by the union repre-sentatives in the manner credibly described by them as set forth above.3.The appropriate bargaining unitThe complaintalleges,the answer admits, and I accordingly find and concludethat all store employees at Respondent's Fulton, Missouri, retail store, exclusiveof supervisors as defined in the Act,5 constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) of the Act.4.The refusal to bargainFollowing themeetingwithUnionRepresentativesBaker and Gunn onApril 4 Briggs wrote to the Union on April 8 as follows:This letter is in reply to your visit on Thursday, April 4, 1963, in which youclaimed to represent my store employees and requested the store to bargainwith your union relative to such employees.You are advised that the store has a sincere and good faith doubt that yourunion represents an uncoerced majority of the employees in a. unit appropriatefor collective bargaining.Therefore, the store declines to recognize your unionas the representative of its employees, and suggests that you take this matter tothe National Labor Relations Board for an election under that agency.The store does not intend to allow your union to disregard the rights of itsemployees under the National Labor Relations Act to have a secret electionconducted by the National Labor Relations Board.Thereafter Respondent's counsel, by letter dated April 8, wrote to the Union,reiterating Briggs' position as follows:We represent the above company in connection with your efforts to unionizeits store.As you were advised during your meeting of April 4, and by Mir. Briggs'letter of April 8, 1963, the Company has a good faith doubt that your unionrepresents an uncoerced majority of its employees in a unit appropriate forcollective bargaining.However, since your union has requested recognition, and since the storehas this date filed an RM petition with the NLRB, the store is of the opinionthat your union is entitled to notification of the following proposed change.Several months ago notice was given to the employees that they would receivepay raises effective on the date the store moved into its new building.Thefollowing employees are entitled to raises under this program: Robert E.Fisher, Albert Salmons, Dick Cloud, Neil Bezler, Gene Bezler, Leo Clevinger,4Respondent called Lindell Carter, a customer of longstanding, who testified to over-hearing the parking lot conversation, and that it ended by Briggs saying, "I won't do athing and let you know nothing until I talk to my employees "He stated he heard noother part of the conversation, did not know what the men were talking about when heheard the snatch of conversation quoted above, did not hear enough of it to determine ifitwere friendly, and actually drove away before the group of three men broke up-"Bobhind of turned around like he intended to go ahead and I went off in the car."Withoutreference to the accuracy of Carter's hearing or recollection it is obvious that such, afragment as Respondent offers can hardly be viewed as supporting Briggs' discreditedand coiitradictory version of the account. I therefore do not rely on Carter's attemptedcorroboration.I"1n5It was stipulated that Assistant Manager Robert Fisher and Head Meatcutter,AlbertSalmons were supervisors within the meaning of the Act and that employee Jean Briggswas the wife of the principal partner, Robert Briggs. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDKenneth Irick, Ted Harrison Jerry Palmer, Bob Murphy, Melissa Maupin,Larry Safire, and Jean Briggs.We intend to move into the new store in about two weeks, and give you thisnotification so that there will be no misunderstanding of our motives in grantingthis pay raise. It is our opinion that our employees should not be made tosuffer because of your union's recognition request. If your union has objectionto this wage increase notify us in writing by Wednesday, April 17, 1963..Since the store has a good faith doubt that your union represents an un-coerced majority of its employees in a unit appropriate for collective bargaining,we do not intend to negotiate with you relative to this change; however, if theunion objects to the change, the wage increase will not be put into effect. Inthe event your union is successful in representing our employees, the wage issueshould not be considered closed, but may become a part of later negotiations .6Respondent has not since that date recognized,the Union as the employees' rep-resentative nor has any further demand been made.5.Alleged interference, restraint, and coerciona.Wage increasesAs indicated it would in its letter, Respondent moved into the new store shortlyafterMay 1; and at this time'each of the employees received a substantial wage in-crease.Because these increases follow so closely Respondent's refusal to accede tothe Union's request for recognition and bargaining, they bear further scrutiny.Briggs testified without contradiction that wage increases were given to his em-ployees on the occasion of the move into the new store.His stated reason for thiswas that raises had been long overdue, had been promised for some time, and hadbeen the result of an effort on Respondent's part to provide better serving at itsnew location with sharper personnel and modernized equipment. In this regarda stipulation of the parties establishes that the wage increases were in fact sub-stantial.Moreover, it was stipulated that prior to May 1, 1963, wage increases hadnot been given, with several exceptions, for at least a year previously?Witnesses called by both General Counsel and Respondent lend support to Briggs'testimony and to the statement in counsel's letter to the Union that well in advanceof the Union's advent plans had been made to raise employee wages upon movinginto the new store and that the employees were promised these increases as muchas 6 months, previously.8 I accordingly accept so much of Briggs' undenied testi-mony as-is thus supported and conclude and find that the wage increase has not beenestablished as having any causal connection with the organizing campaign of theUnion.b.Employee interrogationImmediately upon learning that a majority of his employees had joined the UnionBriggs set out to verify the fact by questioning them.Thus he concedes that hespoke to at least five or six and asked if they had joined the Union and the circum-stances under which they had done so. Included among these were employees NeilBezler, Leo Clevinger, Kenneth Irick, and Ted Harrison, the latter two having alsotestified to Briggs' questioning of them.B. Respondent's defenseIn support of its position that it has not unlawfully refused to bargain, Respondentrelies upon two related contentions, namely, that it had never agreed to recognizethe Union, as claimed, and that in any event the Union did not represent an un-coerced majority of the employees.BReference is made in this letter to an RM petition for an election filed by the Respond-entThis refers to the petition in Case No. 14-RM-251 (formerly 18-RAT-227) onApril 12, 1963, and thereafter on June 13 dismissed by the Regional Director in accord-ance with Board policy in the matter, for the reason that unfair labor practice chargesagainst the petitioner, Respondent herein, were outstanding and unresolved.Cf.New YorkShippingAssociation,etc.,107 NLRB 364, 375.4Employees Murphy, Maupin. and Safire had received increases in January 1963, at thesame time employee Irick was reduced in salary. Employee Clevinger received an increasein September 1962B The testimony of employees Harrison, Irick, Cloud, and Neil and Gene Bezler BRIGGS IGA FOODLINER451With respect to the first contention the findings set forth above, based upon thecredible testimony before me,establish that Briggs in fact agreed on May 4 torecognize the Union and also agreed to bargain with it at a meeting set for May 15.The claim of a coerced majority raises a more substantial issue, for it is claimedthat the Union procured authorization cards under irregular and coercive circum-stances.Thus Respondent introduced testimony that employee signatures weresolicitedwith the understanding that they were merely being asked for an election;that unless they signed the cards they would be fired; and that at the meeting atwhich the signatures were procured beer was served.Having heard this testimony,observing the witnesses as they testified, and carefully studying the record there-after I reject each of the claims and the testimony supporting them.On the con-trary, I am persuaded that there is much less evidence of coercion at the employeemeeting than there appears to have been as each employee witness testified on thesubject before me.Respondent called three employees, Neil and Gene Bezler and Richard Cloud,and it cross-examined on the subject the two employees called by General Counsel,Ted Harrison and Kenneth Irick.Each of these is a high school graduate, one acollege student.However,their answers to questions asked them concerning thepurpose of the authorization cards, the meeting, and the Union itself were sofantastic as to belie their educational statusThus, for example, each testifiedhe was told at the meeting that unless he signed the card he would be fired; whereasUnion Representative Baker credibly testified that he told the employees thatunion membership would protect them in the event they were discharged, andthose not joining would not merit such union help.No employee testifying couldrecall Baker's explanation.Instead they each repeated several incoherent versionsof their understanding that they would be fired unless they signed,albeit no em-ployee indicated that anyone other than Briggs had the authority to fire him orcould any one of them otherwise explain how their discharge would come about.Their testimony that the cards were merely to secure an election was equallygarbled.As a consequence of a review of the testimony covering the subject of beingfired and of obtaining an election, I am persuaded that each witness was deliberatelyseeking to disavow his previous association with the Union.Because of this un-reasoned and unexplained resort to incoherence on the subject, by young men ofapparently normal intelligence and education, rather than to admit to their under-standing of what was intended by their signed union authorizations, and of whattheUnion's purpose was in organizing them, I reject the testimony of the twoBezlers,Cloud,Harrison, and Irick on this subject and conclude and find thattheir admitted signatures on the union authorization cards were a more accurategauge of their understanding and intent than was their garbled testimony given inthe presence of their employer.Nor am I persuaded that the authorization cards were signed as the aftermathof a beer party.No one disputes that beer was served at the meeting, as were softdrinks.But unlike Respondent, and with all due respect to the virtues of tem-perance and sobriety, I am not disposed to view the consumption of beer in mod-eration by young adults as a milestone on the road to degradation. In the firstplace it must be remembered that this was more than a meeting-the employeeswere guests in the home of Wyatt. Bounded though I may be to the limits ofthe record, I am not so circumscribed that I cannot recognize the rules of hospital-ity topermit the serving of liquid refreshments to one's guests.Nor amI to con-clude without further proof that those who accept such hospitality-do so withgluttonous intent, and that, in this instance, in their addled state they authorizedtheUnion to represent them. I am not unmindful, of course, that employeeRichard Cloud, age 19 and recently married, testified that he consumed "twobeers" that evening, that be had done so previously "once in a while," that as aresult of the beer he consumed he "was kind of dizzy, I guess," and that thisinfluenced his signing of the card.Quite apart from the credence I place uponCloud's testimony, all that it establishes is that one of Respondent's emnloyees,by his own admission, indulged beyond his capacity. It would fall far short ofproving that the Union was plying the employees with liquor. - Nor would it estab-lish the uncomplimentary-conclusion that Respondent's argument seems to suggest,namely, that all, of his employees were intoxicated. In any event, as I do notcredit Cloud on other matters, I am not disposed to rely upon his self-condemnationhere, seasoned' as it appears to be by the same unreasoned desire to -disavowtheUnion that I observed in much of the employee testimony throughout thehearing.I accordingly conclude and find that nothing in the manner in whichthe cards were procured suggests that it was done by undue influence or misrepre-sentation either in the manner in which their purpose was described.to the. em- 452DECISIONSOF NATIONALLABOR RELATIONS BOARDployees or in the social circumstances under which the employees met.For thesereasons I reject Respondent's defenses to its admitted refusal to bargain.C. Conclusions1.The refusal to bargainBased upon the foregoing I would find and conclude that on April 3, 1963, anuncoerced majority of Respondent's employees in a bargaining unit conceded to beappropriate designated the Union as their majority representative, that on April 4a proper demand for recognition and bargaining was made upon Respondent byrepresentatives of the Union, that at that time Respondent recognized the Union's.majority status and agreed to bargain with it, and that thereafter, and particularlyby letters of April 8 and 12, Respondent has consistently refused to bargain withtheUnion as representative of its employees. It is well established that suchconduct constitutes a clear violation of Section 8(a)(1) and (5) of the Act andI so conclude and find here.2. Interference, -restraint, and coercionRespondent insists that Briggs' admitted interrogation of its employees as totheir union membership was a spontaneous result of its surprise upon learningthat a majority of them had joined.This, it is claimed, is a permissive form ofactivity under the Board'sBlue Flash 9analysis of employee interrogation, whereinitwas held that questioning conducted under circumstances which do not carryan implied threat of reprisal is not unlawful.I find merit in Respondent's position.Although I have found that Respondent has unlawfully refused to bargain withtheUnion, having learned by questioning its employees that each had signed aunion authorization card, there is no substantial proof of union animus on the partof Respondent's principal partner, or any other officer or supervisor,at the timethe questioning concededly took place.In view of this condition I would concludethat the inquiry directed to the employees, limited as it was to their joining of theUnion, does not constitute interference, restraint, or coercion.i°While it was evident to me that each employee testifying before me consciouslyequivocated and hedged to a fault, I cannot, without evidence other than that whichwas gleaned by my observation of these witnesses, conclude that they had beenactually interferedwith in the exercise of their statutory organizational rights.Certainly, then, I cannot conclude that someone might have intimidated them. Suchbeing the state of my findings, to now translate the conduct of these witnessesasthey testified on July 3into evidence of Briggs' hidden motivation for questioningthemon April 3would stretch the doctrine ofnunc pro tuncto the breaking point.Iwill therefore recommend that so much of the complaint as alleges that Respond-ent's interrogation of employees constitutes a violation of the Act be dismissed..V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction which I find will effectuate the policiesof the Act.[Recommended Order omitted from publication.]9 Blue Flash Express, Inc.,109 NLRB 591.10MitchellStandard Corporation,140 NLRB 496.New York Central Transport CompanyandSidney Schwartz.Case No. 7-CA-3344.March :?0, 19641SECOND SUPPLEMENTAL DECISION AND ORDEROn April9, 1963, the Board issued its Supplemental Decision andOrder in this case1finding that Respondent had discriminatorily dis-1141 NLRB 1144.146 NLRB No. 56.